Exhibit 10.3

SEVENTH AMENDMENT

TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) dated as of October 9, 2009, is entered into among
MODUSLINK CORPORATION, a Delaware corporation (“ModusLink”), SALESLINK LLC, a
Delaware limited liability company (“SalesLink”), SALESLINK MEXICO HOLDING
CORP., a Delaware corporation (“SalesLink Mexico”) (each herein called a
“Borrower” and collectively, the “Borrowers”), the lenders party hereto (herein
collectively called the “Lenders” and each individually called a “Lender”) and
BANK OF AMERICA, N.A., as a Lender and as Agent for the Lenders.

W I T N E S S E T H :

WHEREAS, the Borrowers and the Lenders are parties to that certain Second
Amended and Restated Loan and Security Agreement dated as of October 31, 2005 as
amended by (i) that certain First Amendment to Second Amended and Restated Loan
and Security Agreement dated as of October 29, 2006, (ii) that certain Second
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
January 9, 2007, (iii) that certain Third Amendment to Second Amended and
Restated Loan and Security Agreement dated as of October 31, 2007, (iv) that
certain Fourth Amendment to Second Amended and Restated Loan and Security
Agreement dated as of October 31, 2008; (v) that certain Fifth Amendment to
Second Amended and Restated Loan and Security Agreement dated as of February 27,
2009 and (vi) that certain Sixth Amendment to Second Amended and Restated Loan
and Security Agreement dated as of February 27, 2009 (the “Existing Loan
Agreement” and as the Existing Loan Agreement is amended and modified by this
Amendment, the “Amended Loan Agreement”); and

WHEREAS, the Borrowers have requested that the Lenders amend the Existing Loan
Agreement in certain respects and the Lenders are willing to amend the Existing
Loan Agreement to in certain respects as provided herein.

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, it is agreed that:

SECTION 1

DEFINED TERMS

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Existing Loan Agreement.



--------------------------------------------------------------------------------

SECTION 2

AMENDMENTS TO EXISTING LOAN AGREEMENT

2.1 Amendment to Revolving Credit Termination Date. The definition of Revolving
Credit Termination Date contained in Section 1.1 of the Existing Loan Agreement
is hereby amended by deleting the definition in its entirety and substituting
the following therefor:

“Revolving Credit Termination Date” shall mean January 31, 2010.

2.2 Amendment to Dividend Restriction. Subsection (M) of Section 7.3 of the
Existing Loan Agreement is hereby amended by deleting the subsection in its
entirety and substituting the following therefor:

“(M) Restriction on Redemptions and Dividend Distributions. (i) Directly or
indirectly purchase, redeem or otherwise acquire or retire any interest of any
shareholder of such Borrower, (ii) make or declare any partial or full
liquidating distributions to any shareholder of such Borrower with respect to
such shareholder’s interest in such Borrower or (iii) make or declare any
dividends or distributions to such Borrower’s equity holders; provided, however,
that, Moduslink shall be permitted to make dividend distributions to Parent
during the period commencing on October 9, 2009 through January 31, 2010 in an
aggregate amount not to exceed $50,000,000, provided, however, that (x) at the
time of each such dividend distribution, there shall be no Loans outstanding,
(y) the Lenders shall have no obligation to make Loans for a period of thirty
(30) days following each such dividend distribution and the Borrowers hereby
agree not to make any requests for Loans during such time and (z) both
immediately before and after giving effect to each such dividend distribution,
no Default or Event of Default shall exist;”

SECTION 3

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby jointly and severally represents and warrants to Lenders
that:

3.1 Due Authorization, etc. The execution and delivery of this Amendment and the
performance of such Borrower’s obligations under the Amended Loan Agreement are
duly authorized by all necessary corporate or company action, do not require any
filing or registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of its certificate of incorporation
or organization, as applicable, or by-laws or limited liability company
agreement, as applicable, or that of any of its Subsidiaries or any material
agreement or other document binding upon or applicable to it or any of its
Subsidiaries (or any of their respective properties) or any material law or
governmental regulation or court decree or order applicable to it or any of its
Subsidiaries, and will not result in or require the creation or imposition of
any Lien in any of

 

2



--------------------------------------------------------------------------------

its properties or the properties of any of its Subsidiaries pursuant to the
provisions of any agreement binding upon or applicable to it or any of its
Subsidiaries.

3.2 Validity. This Amendment has been duly executed and delivered by such
Borrower and, together with the Amended Loan Agreement, are the legal, valid and
binding obligations of such Borrower to the extent such Borrower is a party
thereto, enforceable against such Borrower in accordance with their respective
terms subject, as to enforcement only, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of the
rights of creditors generally.

3.3 Representations and Warranties. The representations and warranties contained
in Section 6 of the Existing Loan Agreement are true and correct on the date of
this Amendment, except to the extent that such representations and warranties
(a) solely relate to an earlier date or (b) have been changed by circumstances
permitted by the Amended Loan Agreement.

SECTION 4

CONDITIONS PRECEDENT

The amendments set forth in Section 2 of this Amendment shall become effective
upon satisfaction of all of the following conditions precedent:

4.1 Receipt of Documents. Agent shall have received all of the following, each
in form and substance satisfactory to Agent:

(a) Amendment. A counterpart original of this Amendment duly executed by
Borrowers.

(b) Secretary’s Certificate. A certificate of the secretary of each Borrower
dated the date of the execution of this Amendment substantially in the form of
Exhibit A to this Amendment.

(c) Officer’s Certificate. A certificate of the chief financial officer of each
Borrower dated the date of the execution of this Amendment, substantially in the
form of Exhibit B to this Amendment.

(d) Other. Such other documents as Agent may reasonably request.

4.2 Other Conditions. No Event of Default or Default shall have occurred and be
continuing.

 

3



--------------------------------------------------------------------------------

SECTION 5

MISCELLANEOUS

5.1 Warranties and Absence of Defaults. In order to induce Lenders to enter into
this Amendment, each Borrower jointly and severally hereby warrants to Lenders,
as of the date of the actual execution of this Amendment, that (a) no Event of
Default or Default has occurred which is continuing as of such date and (b) the
representations and warranties in Section 3 of this Amendment are true and
correct.

5.2 Documents Remain in Effect. Except as amended and modified by this
Amendment, the Existing Loan Agreement and the other documents executed pursuant
to the Existing Loan Agreement remain in full force and effect and each Borrower
hereby ratifies, adopts and confirms its representations, warranties, agreements
and covenants contained in, and obligations and liabilities under, the Existing
Loan Agreement and the other documents executed pursuant to the Existing Loan
Agreement.

5.3 Reference to Loan Agreement. On and after the effective date of this
Amendment, each reference in the Amended Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the “Loan Agreement” in any Note and in any Ancillary Agreement, or other
agreements, documents or other instruments executed and delivered pursuant to
the Amended Loan Agreement, shall mean and be a reference to the Amended Loan
Agreement.

5.4 Headings. Headings used in this Amendment are for convenience of reference
only, and shall not affect the construction of this Amendment.

5.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

5.6 Expenses. Borrowers agree to pay on demand all costs and expenses of Lenders
(including reasonable fees, charges and disbursements of Lenders’ attorneys) in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
In addition, Borrowers agree to pay, and save Lenders harmless from all
liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of this Amendment, the borrowings under the Amended
Loan Agreement, and the execution and delivery of any instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided in this Section 5.6 shall survive any
termination of this Amendment or the Amended Loan Agreement.

5.7 Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois. Wherever possible, each provision of
this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable

 

4



--------------------------------------------------------------------------------

laws, but if any provision of this Amendment shall be prohibited by or invalid
under such laws, such provisions shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

5.8 Successors. This Amendment shall be binding upon Borrowers, Lenders and
their respective successors and assigns, and shall inure to the benefit of
Borrowers, Lenders and the successors and assigns of Lenders.

[signature page attached]

 

5



--------------------------------------------------------------------------------

AGENT: BANK OF AMERICA, as Agent By:  

/s/ Michael Brashler

Name:   Michael Brashler Title:   Vice President Address Bank of America, N.A.
135 South LaSalle Chicago, Illinois 60603 Attn: Michael Brashler Fax:
(877) 207-0732 LENDERS: BANK OF AMERICA, as a Lender By:  

/s/ David Bacon

Name:   David Bacon Title:   Vice President Address Bank of America, N.A. 135
South LaSalle, Suite 713 Chicago, Illinois 60603 Attn: David Bacon Fax:
(312) 453-6246

THE PRIVATEBANK AND TRUST COMPANY,

as a Lender

By:  

/s/ James L. Rolfe

Name:   James L. Rolfe Title:   Managing Director Address The PrivateBank and
Trust Company 120 S. LaSalle Street Chicago, IL 60603 Attention: James Rolfe
Fax: (312) 564-6888

Seventh Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

BORROWERS:

MODUSLINK CORPORATION,

a Delaware corporation

SALESLINK LLC,

a Delaware limited liability company

SALESLINK MEXICO HOLDING CORP.,

a Delaware corporation

By:  

/s/ Steven G. Crane

Name:   Steven G. Crane Title:   Chief Financial Officer

Seventh Amendment to Second Amended and Restated Loan and Security Agreement